Title: From John Adams to Arthur Lee, 18 July 1788
From: Adams, John
To: Lee, Arthur


          
            Dear Sir
            Braintree July 18. 1788
          
          I am much obliged to you, for your kind Congratulations on my Arrival, and Mrs Adams returns you her Compliments and Thanks.
          The Accession of Virginia, to the New Constitution is a great Event.— You and I Should not materially differ, I fancy, if We were to compare Notes of a perfect Commonwealth. But I consider the present Project, as a commencement of a national Government, to be a valuable Acquisition. What would Aristotle and Plato have Said, if any one had talked to them, of a fœderative Republick of thirteen States, inhabiting a Country of five hundred Leagues in extent?
          The new Government must Act with Caution and make itself felt, by its Beneficence, or We Shall have a new Convention for Amendments. it is a Severe Mortification to me, to find so many of my old Friends, in opposition. But this is no surprize to me, as I have always differed very materially from them in opinion of the best Plan of Government.
          I am, my dear sir, with great Esteem / your most obedient servant
          
            John Adams.
          
        